DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 18-20 in the reply filed on September 12, 2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 12, 2022. Upon further consideration, claim 15 is also withdrawn for being drawn to nonelected Species II. Claim 15 recites an “complementary outer profile of the second atherectomy burr component extends into the reduced diameter distal region” which is not required by Species I. Specifically, Figures 8-9 do not show an outer profile that extends into the reduced diameter distal region. Species II, Figures 10-11 show a “complementary outer profile of the second atherectomy burr component extends into the reduced diameter distal region.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBroom et. al. (US 2010/0198239 A1).
Regarding claim 1, McBroom discloses: an atherectomy system (Fig. 8), comprising: a composite atherectomy burr (Fig. 8) including a first atherectomy burr component formed of a first material having a first material property and a second atherectomy burr component formed of a second material having a second material property (Fig. 6, para. [0043] and para. [0058] teaches a first burr component 62 formed of a first material and a second burr component 61 formed of a second material, the first burr component 62 has a first material property, and the second burr component 61 has a second material property, the material property being density), the second atherectomy burr component extending within and secured to the first atherectomy burr component (Fig. 6 and para [0047] teaches the second burr component 61 extending within and secured to the first atherectomy burr component 62); a drive mechanism adapted to rotatably actuate the composite atherectomy burr (Fig. 1 and para. [0028] teaches a device with a drive shaft 20 adapted to rotatably actuate the composite atherectomy burr); and a controller adapted to regulate operation of the drive mechanism (para. [0015] teaches a controller to regulate operation of the drive mechanism (i.e., shaft rotation speed)).
Regarding claim 2, McBroom discloses the atherectomy system of claim 1. McBroom further discloses: the first material property comprises hardness (para. [0026] discloses that the first material could be a metal. It is known that metals comprise hardness, therefore the first material property comprises hardness).
Regarding claim 3, McBroom discloses the atherectomy system of claim 1. McBroom further discloses: the first material property comprises toughness (para. [0026] discloses that the first material could be a metal. It is known that metals comprise toughness, therefore the first material property comprises toughness ).
Regarding claim 4, McBroom discloses the atherectomy system of claim 1. McBroom further discloses: the second material property comprises weldability (para. [0047] the second material 61 may be weldable).
Regarding claim 5, McBroom discloses the atherectomy system of claim 1. McBroom further discloses: the second atherectomy burr component is mechanically secured to the first atherectomy burr component (para. [0047] the second component 61 may be attached to the first component 62 by a variety of mechanical means (i.e., welding, soldering, brazing, mechanical swaging, etc.)).
Regarding claim 7, McBroom discloses the atherectomy system of claim 1. McBroom further discloses: the second atherectomy burr component is soldered to the first atherectomy burr component (para. [0047] the second component 61 is soldered to the first component 62).
Regarding claim 8, McBroom discloses the atherectomy system of claim 1. McBroom further discloses: the first material has a first crystalline structure and the second material has a second crystalline structure (the first component 62 and the second component 61 may be a metal (i.e., as taught in claims 12-13 and para. [0041]), all metals are known to have crystalline structures).
 Regarding claim 9, McBroom discloses the atherectomy system of claim 1. McBroom further discloses: the first atherectomy burr component comprises a cutting surface (para. [0051] the first component 62 may be coated with an abrasive material used for boring a way through plaque).
Regarding claim 10, McBroom discloses the atherectomy system of claim 9. McBroom further discloses: the drive mechanism comprises a drive coil (para. [0048] the coiled wire of the drive shaft) coupled with the composite atherectomy burr (para. [0048] coiled wire is connected to the braiding head via the crown) and a drive motor adapted to rotate the drive coil (para. [0028] drive shaft 20 is rotated via a drive motor adapted to rotate the drive shaft which in turn rotates the drive coil); wherein the second atherectomy burr component is adapted to be welded to the drive coil (para. [0044] teaches the second component 61 is adapted to be welded to the drive coil).
Regarding claim 11, McBroom discloses the atherectomy system of claim 9. McBroom further discloses: the drive mechanism and the composite atherectomy burr are adapted to accommodate a guidewire extending therethrough (para. [0034] teaches the drive mechanism and burr are adapted to accommodate a guidewire 15 therethrough).
Regarding claim 12, McBroom discloses the atherectomy system of claim 10. McBroom further discloses: a handle including a handle housing (para. [0028] Fig. 1, handle portion 10), the drive motor disposed within the handle housing (para. [0029] teaches a drive motor (i.e., turbine or similar rotational drive mechanism) disposed within the handle 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over McBroom in view of Wasdyke (US 2016/0157886 A1).
Regarding claim 6, McBroom discloses the atherectomy system of claim 1. McBroom fails to directly disclose: wherein the second atherectomy burr component is press fitted onto the first atherectomy burr component.
In the same field on endeavor, namely burrs, Wasdyke discloses: wherein a second atherectomy burr component 50,150,250 is press fitted onto a first atherectomy burr component 20 (Fig 2-4, para. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of McBroom to have a second atherectomy burr component press fitted onto a first atherectomy burr component as taught by Wasdyke (para. [0054]). One of ordinary skill in the art would be motivated to provide a second atherectomy burr component that is press fitted onto the first for easy removal and replacement of the second atherectomy burr component.
Regarding claim 13, McBroom discloses: a composite atherectomy burr 60 adapted for use with an atherectomy system (Fig. 1) including a drive coil 20 and a drive motor (para. [0028]) adapted to rotatably actuate the drive coil (para. [0028]), the composite atherectomy burr adapted to be secured to the drive coil (para. [0047]), the composite atherectomy burr comprising: a first atherectomy burr component 62 having an inner surface defining an inner profile and an outer surface that is adapted to be machined into a cutting surface (para. [0047]); and a second atherectomy burr component 61 having an outer surface defining an outer profile that is complementary to the inner profile of the first atherectomy burr component (para. [0047]). McBroom fails to directly disclose: wherein the second atherectomy burr component extends at least partially into the first atherectomy burr component. 
In the same field on endeavor, namely burrs, Wasdyke discloses: wherein a second atherectomy burr component 50,150,250 extends at least partially into a first atherectomy burr component 20. (Figs. 2-5).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of McBroom to have a second atherectomy burr component extending at least partially into a first atherectomy burr component as taught by Wasdyke (para. [0054]). One of ordinary skill in the art would be motivated to provide a second atherectomy burr component that extends at least partially into the first for easy removal and replacement of the second atherectomy burr component.
Regarding claim 14, McBroom and Wasdyke disclose the composite atherectomy burr of claim 13. Wasdyke further discloses: wherein the inner profile comprises a first cylindrical portion having a first diameter (reproduced in Fig. 4 below) and a second cylindrical portion having a second diameter D2 different than the first diameter (Fig. 4, para. [0047]).

    PNG
    media_image1.png
    327
    609
    media_image1.png
    Greyscale

Regarding claim 16, McBroom and Wasdyke disclose the composite atherectomy burr of claim 13. McBroom further discloses: wherein the first atherectomy burr component is formed of a material that is not weldable to the second atherectomy burr component {para. [0039] discloses that element 61 (the low density metal, see [0044]) is made of stainless steel; applicant discloses that stainless steel is not a weldable material (instant spec [0061])}.
Regarding claim 17, McBroom and Wasdyke disclose the composite atherectomy burr of claim 14. McBroom further discloses: wherein the second atherectomy burr component is mechanically secured to the first atherectomy burr component (para. [0047], the first atherectomy burr component is mechanically secured (attached directly) to the second burr component).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Rachael Geiger/
Examiner
Art Unit 3771

/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771